DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112(a)
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 3-7, 9, 11-13, 15-18, 34, 36, 38-41, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
i.   Claims 1 and 13 each newly recites “wherein the first soft polymer layer, the first hard polymer layer, and the second soft polymer layer are laminated together” (claim 1 lines 16-17; claim 13 lines 18-19).
ii.  Claim 36 newly recites “wherein the first thermoplastic polyurethane layer, the first co-polyester layer and the second co-polyester layer are laminated together” (lines 16-17). 
There is no support from the original specification for such underlined recited feature(s) of the soft/thermoplastic polyurethane layer(s) being laminated with the hard 
Note that the original specification (paragraph [0030]) provides for:  the hard layers, themselves, being laminated together; and the soft layers, themselves, being laminated together.  However, there is no support for the soft layer(s) and the hard layer being laminated together, as claimed.  See Specification paragraph [0030] provided herein, emphasis added: 
“[0030] As described herein, the layers of the appliances can include a hard polymer layer disposed between two soft polymer layers. In one embodiment, the multilayer appliances can include a hard layer of one type of material (e.g., a co-polyester), and two soft polymer layers of other types of material that can be the same or different (e.g., two soft polymer layers of thermoplastic polyurethane elastomer). In some embodiments, the multilayer appliances can also include a hard polymer layer of at least two layers of polymer material. For example, the hard polymer layer can include several polymer layers laminated together to form the hard polymer layer. The laminated hard polymer layer can include at least two layers of any combination of the following polymer materials: a polyester, a co-polyester, a polycarbonate, a thermoplastic polyurethane, a polypropylene, a polyethylene, a polypropylene and polyethylene copolymer, an acrylic, a cyclic block copolymer, a polyetheretherketone, a polyamide, a polyethylene terephthalate, a polybutylene terephthalate, a polyetherimide, a polyethersulfone, and a polytrimethylene terephthalate. Similarly, in some embodiments, the multilayer appliances can include a soft polymer layer of at least two layers of polymer material. For example, the soft polymer layers 22, 26 can include a layer of several polymer layers 22-1, 22-2, 22-N and 26-1, 26-2, 26-N, respectively, laminated together. The laminated soft polymer layers can include at least two layers of any combination of the following polymer materials: a styrenic block (SBC), a silicone rubber, an elastomeric alloy, a thermoplastic elastomer (TPE), a thermoplastic vulcanizate (TPV) elastomer, a polyurethane elastomer, a block copolymer elastomer, a polyolefin blend elastomer, a thermoplastic co-polyester elastomer, and a thermoplastic polyamide elastomer.”


iii.  Claims 34 and 41 each recites “the layers in the multilayer dental appliance are co-extruded” (claim 34 lines 1-2; claim 41 lines 1-2). 
There is no support from the original specification for such underlined recited feature(s), which is thus considered to be new matter.  Note that the original themselves, being co-extruded to form one hard layer.  However, there is no support for the layers (i.e. the plural layers in the respective base claims 1 and 36 including the first soft layer, the second soft layer, and the first hard layer) being co-extruded, as claimed.  See Specification paragraph [0025] provided herein, emphasis added: 
[0025] Figure 2 shows a multilayer structure according to the present invention. As shown, a multilayer sheet 20 can include a three layer structure: a hard polymer layer 24 and two soft polymer layers 22, 26. The hard polymer layer can be disposed between a first soft polymer layer and a second soft polymer layer. In some embodiments, the hard polymer layer can be thicker than either of the soft polymer layers. The soft polymer layers can have the same or different thicknesses. For example, the hard polymer layer can range from a thickness of about 550 pm to about 750 pm. The soft polymer layers can range from a thickness of about 25 pm to about 100 pm. Multilayer sheets used for making appliances having a hard polymer layer disposed between two soft polymer layers can range from a thickness of about 600 pm to about 1000 pm. In some embodiments, the thicknesses of the various layers can be tailored for a particular stage of treatment for the patient. [0026] Suitable polymeric materials for the hard polymer layer can include a polyester, a co- polyester, a polycarbonate, a thermoplastic polyurethane, a polypropylene, a polyethylene, a polypropylene and polyethylene copolymer, an acrylic, a cyclic block copolymer, a polyetheretherketone, a polyamide, a polyethylene terephthalate, a polybutylene terephthalate, a polyetherimide, a polyethersulfone, a polytrimethylene terephthalate or a combination thereof (e.g., a blend of at least two of the listed hard polymeric materials). In some embodiments, the hard polymer layer of the appliances can include polymeric materials, such as a polycarbonate, a co-polyester, a polyester, and a thermoplastic polyurethane. In some embodiments, the hard layer can be composed of multiple hard layers, e.g., two or three hard polymer layers 24-1, 24-2, 24-N co- extruded to form one hard layer. 

All dependent claims are rejected herein based on dependency of the base claims 1, 13, and 36, rejected herein.

Priority
4.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The originally-filed disclosures of the prior-filed applications, Application Nos. 16/043,065, 15/476622, and 13/470,681, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
i.  Claims 1 and 13 each recites “wherein the first soft polymer layer, the first hard polymer layer, and the second soft polymer layer are laminated together” (claim 1 lines 16-17; claim 13 lines 18-19).
ii. Claim 36 recites “wherein the first thermoplastic polyurethane layer, the first co-polyester layer and the second co-polyester layer are laminated together” (lines 16-17). 
iii. Claims 34 and 41 each recites “the layers in the multilayer dental appliance are co-extruded” (claim 34 lines 1-2; claim 41 lines 1-2). 
Similar to the disclosure of the instant application lacking support (See detailed explanations in the ground(s) of rejection under 35 U.S.C. 112(a) above), there is also no support for underlined claimed feature(s) from the disclosures of the prior-filed applications.  
Since the prior-filed applications fail to provide adequate support for the independent claims 1, 13, and 36,, said independent claims and all dependent claims thereof are not entitled to the priority benefit of any of said above listed prior-filed applications.  Accordingly, for purpose of examination under the prior art, all claims , all claims 1, 3-7, 9, 11-13, 15-18, 34, 36, and 38-41, are considered to have earliest filing date of 01/31/2019.  
Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-7, 9, 11-13, 15-18, 34, 36, 38-41, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1 and 13 each is incomplete for omitting essential elements, such omission amounting to a gap between the elements, rendering the claim indefinite.  See MPEP § 2172.01.  The omitted elements are: the hard polymer layer having a hard polymer layer elastic modulus, the first soft polymer layer having a first soft polymer layer elastic modulus, and the second soft polymer layer having a second soft polymer layer elastic modulus; wherein the hard polymer layer elastic modulus is greater than each of the first soft polymer layer elastic modulus and the second soft polymer layer elastic modulus.  
Note that the terms “soft” and “hard” are relative terminologies.  The omissions of the objective properties and comparison between the hard elastic modulus and soft elastic modulus would render the claims indefinite as it is unclear what is considered to be “soft” or “hard”.  

Claim 36 is incomplete for omitting essential elements and/or essential structural cooperative relationships between the elements, such omission amounting to a gap between the elements, rendering the claim indefinite.  See MPEP § 2172.01.  The omitted elements are: the first co-polyester layer being a hard polymer layer having a hard polymer layer elastic modulus, the first and second thermoplastic 
Note that the specification indicates that first and second outer polymer layers can include a co-polyester and/or a thermoplastic polyurethane (Specification paragraphs 27 and 30); and the inner polymer layer disposed between the first and second outer polymer layers can also include the same materials - a co-polyester and/or a thermoplastic polyurethane (Specification paragraphs 26, 30).  As such, the recited first and second thermoplastic polyurethane layers and the first co-polyester layer do not positively distinguish the layers as disclosed, rendering the claim indefinite

Claim 36 recites “the first soft polymer layer” and “the second soft polymer layer” (lines 6-7) which lack antecedent bases in the claim.  
Claims 11 and 40 each recites “The multilayer dental appliance … comprising a thickness of between 500 µm and 1200 µm”; it is unclear exactly to which thickness the claims are referring, i.e. is it the thickness of the entire appliance, of the sheet of all the layers combined forming the appliance, or of each layer?
All dependent claims are rejected herein based on dependency.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1, 3-7, 9, 11-13, 15-18, 34, 36, 38-41, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2009/0246724 A1) in view Hostettler (US 4,791,156) and DeSimone et al. (US 7,641,828), as evidenced by Plastics (non-patent literature No. 107 in IDS filed 02/04/2019).
Regarding claim 1, Chen discloses a removable orthodontic tooth positioning appliance 100 having teeth receiving cavities 102 shaped to directly receive at least some of a patient's teeth 114 and apply a resilient positioning force to the patient's teeth (Fig. 1, paragraph 4).  The appliance 100 comprises: a first soft polymer layer 134, a second soft polymer layer, and a first hard polymer layer 132 disposed between the first and second soft polymer layers (Fig. 4C; paragraphs 3, 32, 36).  
Chen discloses a first interface between a first soft polymer layer 134 and a first hard polymer layer 132; and a second interface between a second soft polymer layer 134 and a second hard polymer layer 132 (Fig. 4C) 
Chen also discloses that the layers are laminated together (paragraph 31).
	Regarding the soft polymer layers as claimed in claims 1, 3-4, and 6-7, Chen is silent to its ultimate tensile strength, elongation at break, and hardness, as claimed.  However, note that Chen discloses that it is well known to use polymeric material such as thermoplastic polyurethane for such soft layers (paragraphs 3, 21-22).  Hostettler teaches that it is well known that multilayer polymeric dental appliance (column 2 lines 33-38), includes a hard layer of hardness about “60D-100D” (column 2 lines 22-26, 34-35), and a separate soft layer of polyurethane elastomer having a hardness of “not greater than about 65A” (column 2 lines 36-44) which at least overlaps with the claimed range of hardness of about 60A to about 85D.  It would have been obvious to one of See MPEP §§ 2144.05.  
Regarding the hard polymer layer as claimed in claims 1, 5, 9, and 12, Chen fails to disclose the hard polymer layer comprising a co-polyester and having the specifically claimed characteristics.   DeSimone et al. discloses a polymer orthodontic appliance 10 made of co-polyesters and blends (column 5 lines 66-67).  DeSimone also teaches that polyester, thermoplastic polyurethane, acrylic, polyamide, or polyetherimide (col. 6 ll. 47-59), polyethylene terephthalate, or polybutylene terephthalate (col. 7 ll. 24-31) may be used for hard layers (col. 6 ll. 47-59: polymeric materials with high glass transition temperatures). It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the materials taught by DeSimone to form Chen's hard layer since DeSimone teaches that such materials are See MPEP §§ 2144.05.  
As to claim 11, note that Chen discloses the appliance and the layers therein may have certain thicknesses (paragraphs 30-31), indicating that such thickness is of result-effective variable.  Therefore, such claimed range of thickness would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
As to claim 34, Chen discloses the layers are co-extruded (paragraph 31).  
Regarding claims 13 and 15-18, Chen discloses a plurality of such incremental tooth position adjustment appliances 100, where the appliances are successively worn by a patient to move teeth from one arrangement to a successive arrangement 
Regarding claims 36 and 38-41, Chen/Hostettler/DeSimone discloses the invention as claimed as detailed above with respect to claims 1, 3-7, 9, 11-12, and 34. 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


10.	Claims 1, 3-7, 9, 11-13, 15-18, 34, 36, and 38-41, are rejected on the ground of nonstatutory double patenting as being unpatentable over:
- Claims 1-31 of U.S. Patent No. 9,655,691;
- Claims 1-20 of U.S. Patent No. 9,655,693; and 
- Claims 1-14 of U.S. Patent No. 10,052,176.
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Response to Arguments
11.	 Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Regarding the priority and the ground(s) of rejection under 35 USC § 112(a) and 112(b), the amendments to the claims fail to correct the application’s entitlement of priority to the prior-filed applications and fail to overcome some of the ground(s) of rejection under 35 USC § 112(a) and 112(b) as detailed above.  Applicant’s arguments are held to be responded to in the above corresponding sections “Priority”, “Claim Rejections - 35 USC § 112(a)”, and “Claim Rejections - 35 USC § 112(b)”.  
Regarding the 35 USC § 103 ground(s) of rejection under prior art, Applicant argue that one of ordinary skill in the art would not have had reasonable expectation of success for the proposed modifications in view Chen, DeSimone, and Hostettler to produce the presently claimed orthodontic appliances.  It is maintained that Chen, DeSimone, and Hostettler, are all directed to orthodontic shell appliances.  Thus it “not greater than about 65A” (column 2 lines 36-44), indicating that such claimed ranges of properties are of result-effective variables.  Thus, such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  
Furthermore, Applicant argued that the presently claimed appliances were found to exhibit unexpectedly results and commercial success.  Regarding the hard polymer layer, Applicant argue that there is no reason provided for why one of ordinary skill in the art would select a co-polyester material from DeSimone for the hard polymer layer because DeSimone lists hundreds of materials.  Applicant cite unexpected results for the specifically claimed material of co-polyester for the hard polymer layer.  However, Applicant fails to provide evidence for such cited unexpected result or criticality derived from using specifically co-polyester for the hard polymer layer.  

(Application Specification paragraph [0030]).
“For example, the hard polymer layer can include several polymer layers laminated together to form the hard polymer layer. The laminated hard polymer layer can include at least two layers of any combination of the following polymer materials: a polyester, a co-polyester, a polycarbonate, a thermoplastic polyurethane, a polypropylene, a polyethylene, a polypropylene and polyethylene copolymer, an acrylic, a cyclic block copolymer, a polyetheretherketone, a polyamide, a polyethylene terephthalate, a polybutylene terephthalate, a polyetherimide, a polyethersulfone, and a polytrimethylene terephthalate.” 



Regarding the affidavit/declaration by co-inventor Chunhua Li, filed 06/21/2019, which Applicant cited to provide evidences for the unexpected results and commercial success, note that the affidavit only refers to the system, i.e. SmartTrackTM (ST30) as a multilayered material with a hard co-polyester between two soft polymer layers (Affidavit, paragraph 4), not to the individual claims of the application. 
Particularly, note that the application’s specification discloses large Markush Groups for: (1) the materials for the soft layer; (2) the materials for the hard layer; (3) the properties of the soft layer; and (4) the properties of the hard layer.  The claims then pick out a combination of a small subset in each of said large Markush Groups.  The declaration fails to indicate the SmartTrack material being the specific combination of a small subset in each of said Markush Groups, as claimed.  Thus, the affidavit fails to provide a nexus to the claimed invention(s).  
It is maintained that is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.  That is, there is no .  
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this 

/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772